United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         January 12, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-50766
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BART ELLIS SHOUPE,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-99-CR-12-7
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Bart Ellis Shoupe appeals his jury-trial conviction for

conspiracy to possess with intent to distribute marijuana between

1993 and 1996.    He contends that the district court abused its

discretion by admitting evidence under FED. R. EVID. 404(b) of his

involvement in a marijuana-trafficking operation in 2002, while

he was a fugitive.    Shoupe’s defense was that he lacked the

intent to join the charged conspiracy.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             03-50766
                                -2-

     The district court did not abuse its discretion by admitting

the evidence of Shoupe’s subsequent conduct.     See United States

v. Buchanan, 70 F.3d 818, 831 (5th Cir. 1995).    The evidence was

admissible under FED. R. EVID. 404(b) because Shoupe asserted a

defense of a lack of intent, and the other-acts evidence was

admitted for the limited purpose of showing that Shoupe had the

intent to conspire to possess and distribute marijuana.      See

United States v. Broussard, 80 F.3d 1025, 1040 (5th Cir. 1996);

United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en

banc).   The probative value of the contested evidence was

relevant to Shoupe’s intent and was not outweighed by the danger

of unfair prejudice, especially in light of the district court’s

instruction that the evidence could be considered only with

regard to Shoupe’s intent or state of mind.    See Broussard, 80
F.3d at 1040.

     AFFIRMED.